Title: To James Madison from William Irvine, 23 March 1801
From: Irvine, William
To: Madison, James


Dear Sir,
Carlisle 23d March 1801.
I most sincerely & heartily congratulate you, on the late success in the Election of President, and appointments to office in consequence; not that I think yours has been sought, or is even agreeable to you, but in as much as you are willing to lend your aid and give some of your time to the public service, so soon as circumstances would render them acceptable. Many of us, you & I among the first, have been some years past vilely traduced, as men who were useing every effort (insidiously too) to destroy the Government. This charge might fairly & on good ground be retorted. But it is time if it can be effected to have done with revilings and abuse; I fear however it will be difficult, as that will not answer the purpose of the oposite party, some of whome I am confident will be satisfied with nothing short of some form of Monarchy—these to be sure are not numerous, and they would be deserted by many who talk highly of their Federalism, the moment they understood their leaders actually meant a Monarchy. They all now, at the present moment, affect great moderation, speak of conciliation as very desireable—extoll the Presidents speech, &ca. &ca. But mark the end—they expect & wish conciliation all on one side—so soon as they find that they & friends are to be dismissed from office, the[y] will bounce and kick.
My opinion on this head is, that their temper & spirit should be fairly tried, there is no danger in an experiment of this kind; they say the Democrats, (an epithet of reproach) have not capable men enough to fill the offices if they were even well disposed. I am among those who gives no credit to this, I believe there are plenty as capable and much more deserving in all respects than the present incumbents.
On general principle, I am persuaded it will be highly injurious to the Republican interest, if the changes are not pretty general. In Pennsylvania, where the thing has come more immediately under my observation, I know it is indispensably necessary that a general change should take place in the Excise officers particularly, they never were very well chosen. There were men higher in rank & consideration, who perhaps did not thrust themselves into view—or they might have been named, but such should be sought, & the seekers or office hunters put aside. However as this thing now stands—it is well known the Excise officers in Penna. have made use of the powers the office gave them to its full extent, for Electioneering purposes, & in short, trample on the Republicans—by pressing them, when in their power, & sparing the Federalists, to the risk and perhaps ultimate loss of the public. The Chief of these gentry, it is well known, had much, very much influence, in keeping together the 13 members in the Penna. Senate—who prevented an unanimous vote for Mr. Jefferson.I know (as I was at Lancaster at the time) that he had several of his Deputies collected, who kept a constant watch on the 13—day & night. If they are not turned out, in due time, it must & will discourage hereafter the exertions of the Republicans—this is human nature. No danger will result from putting down one set and gradually raising the other in their stead.
Perhaps I should make an apology, for the liberty I have taken in offering opinions unasked but, I was all my life aukward at that, & compliments, so to you as an old friend & fellow labourer in the same cause, will only simply say to you, who knows me, ⟨th⟩at I have been so long in the habit of doing & saying all in my power, for my Country, and advising my particular friends—it seems to rest on me as a duty to do so.
Our mutual friend Brown, particularly, & some others have been presenting me to the Presidents view, as fit to render some more service. I confess it would gratify me, as much because I have been treated ill, for the sid⟨e⟩ I have espoused, as emolument would be desireable, und⟨er⟩ circumstances—they are not desporate, but employment would be usefull to health a few years—and prevent braking on real Estate for the support & education of a numerous family. I know you will not think these are my motives for the foregoing opinions—I would scorn them if even in absolute want.
Many, (friends too) fear least the President, & heads of Depa⟨rt⟩ments may be too timid, conciliating & temporising—I tell them, I can not believe this—they must & will seek propriety & necessity of decision & firmness, mixed no dou⟨bt⟩ with temper & moderation—at the same time preferring the⟨ir⟩ friends & real supporters of government—to their & its enemies. With sincere esteem & regard I am Dr Sir Your friend & Servant
Wm. Irvine
 

   
   RC (DNA: RG 59, ML).



   
   Henry Miller lost to Gallatin in the Pennsylvania senatorial election of 1793. He was named supervisor of the revenue for Pennsylvania in 1794 and retained the post until June 1801, when Jefferson replaced him with Peter Muhlenberg because of a “money delinquency” (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:164, 404; Jefferson’s list of appointments, 1801–3 [DLC: Jefferson Papers]).



   
   In 1799–1800 Pennsylvania Republicans and Federalists divided on the method of choosing presidential electors. Federalists, noting the size of Thomas McKean’s gubernatorial victory in 1799, hoped to prevent legislative renewal of the “general ticket” system that promised to give all the state’s electoral votes to Jefferson-Burr in 1800. Retaining a slim majority in the state Senate after the October 1800 elections, Federalists blocked legislation that would have produced the unanimous vote Irvine mentions (Sanford W. Higginbotham, The Keystone in the Democratic Arch: Pennsylvania Politics, 1800–1816 [Harrisburg, Pa., 1952], pp. 28–30).



   
   Native Virginian John Brown (1757–1837), who served with Irvine and JM in the Continental Congress, 1787–88, was a Kentucky senator at the time (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 8:73 n. 1).




   
   William Irvine was appointed superintendent of military stores by Jefferson and posted at Philadelphia (National Intelligencer, 18 Mar. 1801).


